UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:December 10, 2007 CHDT CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) 1 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On December 10, 2007, CHDT Corp. appointed Laurie Holtz, a director, as its Chief Financial Officer.A press release issued to announce this appointment is attached hereto as Exhibit 99.1. Item9.01 — Financial Statements and Exhibits (c) Exhibits: Exhibit No. Description 99.1 Press release by CHDT Corp. announcing appointment of Chief Financial Officer 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHDT CORPORATION Date:December 10, 2007 By: /s/ Stewart Wallach Stewart Wallach Chief Executive Officer & President 3 EXHIBIT INDEX EXHIBIT No DESCRIPTION OF EXHIBIT 99.1 Press release by CHDT Corp. announcing appointment of Chief Financial Officer
